By the Court.
It is sufficient, where exceptions to testimony are minuted by the master, at the time of taking, according to the rules in. the court of chancery, to entitle the party to insist upon the same at the final hearing, without any formal renewal of the exception, unless something transpires, at the hearing in the court of chancery, which is to be regarded as a waiver of such exception, either express or implied. It is the practice of this court to hear all the testimony read, in hearing appeals from chancery, which was read in the court of chancery, and then to hear the parties on all questions arising on the merits, and on all formal exceptions properly taken in the court of chancery, and which appear on the papers.